TERRI T. OKAMURA, Pet it ioner/Plaintiff-Appellant,
v.
C.T.C. CONSTRUCTION COMPANY, a Hawaii corporation, and HYUNDAE PLUMBING, Respondents/Defendants-Appellees, and
HERMAN Y. HO; DOE INDIVIDUALS 1-20; DOE CORPORATIONS 1-20; and DOE ENTITIES 1-20, Respondents/Defendants. (CIV. NO. 03-1-2037)
TERRI T. OKAMURA, Petitioner/Plaintiff,
v.
C.T.C. CONSTRUCTION COMPANY, LIMITED, a Hawaii Corporation, and STATE FARM FIRE AND CASUALTY COMPANY, an Illinois corporation; DOE INDIVIDUALS 1-20, DOE CORPORATIONS 1-20; and DOE ENTITIES 1-20, Respondents/Defendants (CIV. NO. 06-1-0126)
No. 28412.
Supreme Court of Hawaii.
June 4, 2009.
Junsuke Otsuka, for petitioner/plaintiff-appellant. on the application.
Arthur S.K. Fong and respondent/defendant-appellee C.T.C. Construction Company, Limited on the response.

ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Duffy, J., for the court[1]
Petitioner/Plaintiff-Appellant Terri T. Okamura's application for writ of certiorari, filed on May 4, 2009, is hereby rejected.
NOTES
[1]  Considered by: Moon, C . J., Nakayama, Acoba, and Duffy, JJ., and Circuit Judge August, assigned by reason of vacancy.